DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bomzer, Reg. No. 48,770, on 5/26/2021.
The application has been amended as follows: 
Claim 1 is amended to recite (in entirety):
“A thermal management system for removing heat from a power electronic heat source, the system comprising: 
a base plate having a plurality of parallel fluid passages extending completely there through between an inlet side of the base plate and an outlet side of the base plate; and 
a plurality of heat transfer pipe segments respectively attached to one or more of the plurality of fluid passages at the inlet side of the base plate and the outlet side of the base plate, the plurality of heat transfer pipe segments arranged adjacent one another, 
the plurality of heat transfer pipe segments containing a two-phase working fluid, and 
the plurality of heat transfer pipe segments forming a continuous flow path through and 
wherein the plurality of heat transfer pipe segments form respective serpentine channels extending perpendicularly to the fluid passages.”
Claims 2 and 12 are cancelled.
Claim 13 is amended to recite (in entirety):
“The system of claim 1, wherein when transferring heat, the two- phase working fluid defines alternating liquid slugs and vapor bubbles that oscillate inside the plurality of heat transfer pipe segments, thereby forming oscillating heat pipes (OHP).”

Allowable Subject Matter
Claims 1, 3-11, and 13-18 allowed (renumbered 1-16).
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 3-11, and 13-18, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“a base plate having a plurality of parallel fluid passages extending completely there through between an inlet side of the base plate and an outlet side of the base plate; and 
a plurality of heat transfer pipe segments respectively attached to one or more of the plurality of fluid passages at the inlet side of the base plate and the outlet side of the base plate, the plurality of heat transfer pipe segments arranged adjacent one another, 
the plurality of heat transfer pipe segments containing a two-phase working fluid, and 
the plurality of heat transfer pipe segments forming a continuous flow path through and back into the base plate for the two-phase working fluid;

None of the prior, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements, particularly the combination of a base plate with a plurality of fluid passages there through, and a plurality of heat transfer pipe segments attached to one or more of the plurality of fluid passages.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB R CRUM/Examiner, Art Unit 2835